DETAILED ACTION
This office action is responsive to application 16/724,112 filed on December 20, 2019.  Claims 1-23 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/20/2019, 4/08/2020 and 6/23/2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“reading part” in claims 1-21 and 23
	“photoelectric conversion element” in claims 1-21 and 23
	“transfer element” in claims 1-21 and 23
	“output buffer part” in claims 1-16, 18-20 and 23
	“charge storing part” in claims 1-6, 8-11, 13-21 and 23

	“storage capacitance element” in claims 7 and 12
	“reset element” in claims 17 and 21
	“source follower element” in claims 17 and 21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “reading part” in claims 1-21 and 23 corresponds to the vertical scanning circuit 30, the output circuit 40, and the timing control circuit 50 (paragraph 0060 of US 2020/0204749)
	The “photoelectric conversion element” in claims 1-21 and 23 corresponds to a photodiode (paragraph 0004 of US 2020/0204749)

	The “output buffer part” in claims 1-16, 18-20 and 23 corresponds to the source follower transistor SF1-Tr, the current transistor IC1-Tr, and the reading node ND2 (paragraph 0069 of US 2020/0204749)
	The “charge storing part” in claims 1-6, 8-11, 13-21 and 23 corresponds to the storage transistor CG1-Tr and the storage capacitor CS1 (paragraph 0069 of US 2020/0204749)
	The “memory control part” in claims 1-21 and 23 corresponds to the memory controller (240, figure 3) which includes the write controller (WC, 241) shown in figure 3 and detailed in paragraph 0138
	The “storage capacitance element” in claims 7 and 12 corresponds to the storage capacitor CS1 (paragraph 0069 of US 2020/0204749)
	The “reset element” in claims 17 and 21 corresponds to reset transistor RST1-Tr (paragraph 0068 of US 2020/0204749) 
	The “source follower element” in claims 17 and 21 corresponds to source follower transistor SF1-Tr (paragraph 0068 of US 2020/0204749)

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the closest prior art, Liu et al. (US 2019/0376845) teaches:

	a pixel part having a pixel arranged therein, the pixel performing photoelectric conversion (paragraph 0123); and 
	a reading portion (controller, 1110) for reading a pixel signal from the pixel in the pixel part (paragraph 0126), wherein the pixel includes: 
	a photoelectric conversion element (photodiode, PD, 602) for storing therein, in a storing period, charges generated by the photoelectric conversion (see paragraph 0106); 
	a transfer element (transistor M1, 606) for transferring, in a transfer period following the storing period, the charges stored in the photoelectric conversion element (see paragraph 0110); 
	an output node (OF, figure 11) to which the charges stored in the photoelectric conversion element (PD) are transferred through the transfer element (TX, see figure 11); 
	an output buffer part (see M3 and M4, figure 11) for converting the charges at the output node into a voltage signal at a level determined by the amount of the charges and outputting the voltage signal (see paragraph 0024); 
	a charge storing part (see M6 and CEXT, figure 11) for storing overflow charges overflowing at least from the photoelectric conversion element to the output node (see paragraph 0128); 
	a comparator (comparator, 1102, figure 11) for performing a comparing operation of comparing the voltage signal output from the output buffer part against a referential voltage (VREF) to output a digital comparison result signal (see paragraph 0124); 

	a memory control portion (1112, 1114, 1116, figure 11) for controlling access to the memory part (810) depending on a state of the comparison result signal from the comparator (1102, see paragraphs 0126, 0129 and 0131), wherein the comparator is configured to perform, under control of the reading part: 
	a first comparing operation for outputting a digital first comparison result signal obtained by processing the voltage signal corresponding to the overflow charges overflowing from the photoelectric conversion element to the output node in the storing period (i.e. at “FD ADC” in figure 12, paragraph 0127); 
	a second comparing operation for outputting a digital second comparison result signal obtained by processing the voltage signal corresponding to charges stored in the photoelectric conversion element that are transferred to the output node in the transfer period following the storing period (i.e. at “PD ADC” in figure 12, paragraph 0127). 
	However, the prior art of record does not teach nor reasonably suggest that the comparator performs a third comparing operation for outputting a digital third comparison result signal obtained by processing the voltage signal corresponding to a sum of (i) the charges stored in the photoelectric conversion element that are transferred to the output node in the transfer period following the storing period and (ii) charges stored in the charge storing part, wherein the memory control part controls whether or not to allow writing of data corresponding to the third comparison result signal obtained as a result of the third comparing operation into the memory part, depending on a state of the first comparison result signal obtained as a result of the first 

	Claims 2-21 are allowed as depending from an allowed claim 1.

	Claims 22 and 23 each recite elements having similar scope and content to claim 1, and are thus allowed for the same reasons presented with respect to claim 1 (see claim 1 rationale).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shim et al. (US 2018/0191974) teaches dual conversion gain pixels (see figures 4A and 4B).
Cheung et al. (US 2019/0014276) teaches a dual conversion gain pixel with a blooming path (see figure 1).
Takizawa et al. (US 2020/0186732) teaches a dual conversion gain pixel (see figure 2).
Balar et al. (US 2019/0373168) teaches a dual conversion gain pixel (see figure 3) configured to generate overflow charges (see Abstract).
Singh et al. (US 2019/0230294) teaches a dual conversion gain pixel (figure 3) with multiple readouts (see figure 4).
Rhodes et al. (US 2004/0251394) teaches dual conversion gain pixels (figures 1A-1D) and a readout method (see figure 3).
Ebihara et al. (US 2019/0246057) teaches a dual conversion gain pixel (see figure 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696